 In the Matter of BETSY Ross THROWING COMPANY, EMPLOYERand'TEXTILE WORKERS UNION OF AMERICA, C. I. 0., PETITIONERCase No. 4-RC-50I.-Decided October 18, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Julius Topol,.hearing officer.The hearing officer's rulings made at the hearing-are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National Labor-Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of the-National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The question concerning representation :The Employer is engaged in the throwing of rayon yarns, almostentirely for Park Silk Company, Lebanon, Pennsylvania. It for--merly processed part of this yarn at its own plant at Dickson City,.Pennsylvania,' and sent part of it to other plants for processing.OnJune 9, 1949, it closed its plant "until further notice" and laid off itsemployees, but retained a bookkeeper, the plant superintendent, anda forelady.2Since then the Employer has been sending all yarn else-where for processing.-In July 1949, the Employer placed newspaper advertisements foremployees, and also requested referral of job applicants from, the-United States Employment Service.Although the Employer main-tained at the hearing that it sought only three employees to make testruns for a short period on new machines, the Employer did not indi-cate in the advertisement, in its request to the United States Employ-ment Service, or in discussions with job applicants, that the jobs were'The Employer concedes the Board's jurisdiction in this proceeding.2 The parties stipulated that all three should be excluded from the unit sought herein.86 N. L. R. B., No. 82.589 -590DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemporary.On the contrary, the Employer's superintendent statedto three employees who applied for reinstatement that the Employerdesired that they reduce their wage rate from 85 to 70 cents an hour,and that it would then hire a few employees at a time.When theseemployees declined to work at the lower rate, the superintendent toldthem that they would be willing to return to work at the reduced wagescale when their unemployment insurance benefits were exhausted,and, further, that if they would not work at the lower rate, otheremployees would.On August 10, 1949, the Employer's presidentsummoned the employees to a meeting, at which he announced that-the-plant might be reopened if the employees would accept a lower wagerate.When they refused, he told the employees at the meeting, asthe superintendent had told applicants for reemployment, that theywould be willing to return to work when they were no longer receiving-unemployment insurance payments.The Employer's president testified at the hearing that when theemployees refused at the August meeting to accept his proposed lowerwage scale, he decided he could operate more profitably by having-yarn processed at other plants.3The Employer moved to dismissthis proceeding on the ground that its plant was closed permanently,and that there is therefore no question concerning representation.The Petitioner, however, maintains that operations at the Employer'splant have merely been temporarily suspended, and that an immediateelection should therefore be directed.Under all the circumstances herein, we are unable to determine-whether the Employer's operations have been permanently discon-tinued, or only temporarily suspended pending establishment of awage scale satisfactory to the Employer.Accordingly, in view ofthe possibility that the Employer's operations may be resumed, wefind that a question affecting commerce exists within the meaning of"Section 9 (c) (1) and Section 2 (6) and (7) of the Act. The Em-ployer's motion it dismiss is therefore denied.However, in view ofthe fact that the Employer, at the time of the hearing, had no em-ployees currently employed, we shall direct an election contingentupon a determination by the Regional Director for the Fourth Regionthat the Employer has resumed operations.44.The appropriate unit :We find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Employer, at its Dick-son City, Pennsylvania, plant, excluding office clerical employees,3 The Employer's president also testified that machinery dealers knew that the plantequipment was for sale, although it had not been listed for sale because of adverse marketconditions for used machinery.4Matter of Vancouver Plywood f Veneer Company,79 N. L. R. B. 708. BETSY ROSS THROWING COMPANY591foremen, and all othersupervisors, constitutea unit appropriate forthe purposes of collectivebargainingwithinthe meaning of Section:0 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives f or thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted at such time as the Regional Directorfinds that the Employer has resumed its yarn processing operations atits Dickson City, Pennsylvania, plant, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in, theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof the election, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who-are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byTextile Workers Union of America, C. I. O.